        Case 1:19-cv-01574-SES Document 97 Filed 04/15/21 Page 1 of 1




                   UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
NIARA BURTON a/k/a              : 1:19-CV-01574
HERMAN BURTON,                  :
                                :
             Plaintiff,         :
                                :
    v.                          : (Magistrate Judge Schwab)
                                :
SECRETARY JOHN WETZEL, et al., :
                                :
             Defendants.        :
                                :
                           ORDER
                         April 15, 2021

      For the reasons set forth in the Memorandum Opinion filed concurrently

with this Order, IT IS ORDERED that the defendants’ partial motion (doc. 70) to

dismiss is DENIED. IT IS FURTHER ORDERED that the claims against the

defendants in their official capacities are dismissed; defendant Wetzel is dismissed

from this action; and Burton’s Eighth Amendment and due process claims are

dismissed.



                                             S/Susan E. Schwab
                                             Susan E. Schwab
                                             United States Magistrate Judge
